United States Court of Appeals
                        For the First Circuit

Nos. 18-1165, 18-1166

     IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
      PUERTO RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF
  PUERTO RICO; THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR
  PUERTO RICO, AS REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS &
                     TRANSPORTATION AUTHORITY,

                                Debtors.
                         _____________________

     ASSURED GUARANTY CORPORATION; ASSURED GUARANTY MUNICIPAL
   CORPORATION; FINANCIAL GUARANTY INSURANCE COMPANY; NATIONAL
               PUBLIC FINANCE GUARANTEE CORPORATION,

                        Plaintiffs, Appellants,

                                  v.

  THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO,
       AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO;
     FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO;
   PUERTO RICO FISCAL AGENCY AND FINANCIAL ADVISORY AURTHORITY;
  THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO,
 AS REPRESENTATIVE FOR THE PUERTO RICO HIGHWAYS & TRANSPORTATION
    AUTHORITY; RICARDO ROSSELLÓ-NEVARES; GERARDO JOSÉ PORTELA-
    FRANCO; CARLOS CONTRERAS-APONTE; JOSÉ IVÁN MARRERO-ROSADO;
             RAÚL MALDONADO-GAUTIER; NATALIE A. JARESKO,

                        Defendants, Appellees,

    JOSÉ B. CARRIÓN III; ANDREW G. BRIGGS; CARLOS M. GARCÍA;
    ARTHUR J. GONZÁLEZ; JOSÉ R. GONZÁLEZ; ANA J. MATOSANTOS;
             DAVID A. SKEEL, JR.; CHRISTIAN SOBRINO,

                              Defendants.


                                   	
                         ERRATA SHEET


     The opinion of this Court, issued on March 26, 2019, is
amended as follows:

    On page 24, line 12, replace "voluntary" with "voluntarily"




                              -2-